Title: To George Washington from John Robinson, 31 December 1756
From: Robinson, John
To: Washington, George

 

Dear Sir
Decr 31. 1756

I am truly concerned at the uneasiness you are under in your present Situation, and the more so, as I am sensible you have too much reason for it, The Resolution of defending Fort Cumberland and evacuating the other Forts was taken before I knew or mistrusted any thing of the Matter, I must confess I was not a little surprised at it, and took the Liberty to expostulate with many of the Council upon it, who gave me for Answer that Lord Loudon had insisted that Fort Cumberland should be preserved at all Events, and as we had so few Troops, it could not be done without breaking up the small Forts and taking the men from them it was to no Purpose to tell them that our Frontiers would thereby be intirely exposed to our Cruel and Savage Enemy, and that they could receive no Protection from Fort Cumberland, as it was in another Province, and so remote from any of our Inhabitants, and further that by such a Conduct the Act of Assembly which gave the Money solely for the Defence and Protection of our Frontiers would be violated and the Money applied otherwise than the Assembly intended, yet notwithstanding all I could say they persisted in their Resolution without alledging any other reason for it, than that it was in pursuance of Lord Loudon’s desire, it cant be any difficult matter to Guess who was the Author and Promoter of this Advice and Resolution, or by whom my Lord Loudon has been perswaded that the Place is of such Importance, but supposing it was realy so, surely it ought to be defended by the People in whose Province it is or least at the Expence of the three Colonies jointly, and not to leave our own Frontiers exposed for the defence of a Place from which we cant receive the least advantage or Protection, the present unhappy State of our Country must fill the Minds of every well wisher to it with dismal & gloomy Apprehensions, and without some speedy Alteration in our Counsels, which God sends, the Fate of it must soon be determined.
I am extremely sensible of the miserable situation the poor Soldiers are in for want of their Clothes and do from my heart compassionate them for the hardships they must undergo and

sincerely wish it was in my Power to relieve them, I was in hopes the Cloths would have come in before this time, as I saw a Letter from the Mercht to whom they were sent for, that they would be shiped the begining of Octr. I think it cant be long before they arrive and I have ordered them up to Alexandria as soon as they come, in the meantime I shall use my utmost Endeavours to procure Blankets for the Poor Soldiers.
I am sorry you should have any Occasion for money again so soon, especialy so large a Sum, as I dont know how you will be supplied with it, for the money that was given by the Assembly for the Payment of the Forces is so near exhausted that I am very sure that there is not in my hands one third part of the Sum that you say will be wanted to clear you off to the first of Janry and how the deficiency will be supplied or how the Forces will subsist till the Assembly meets in Febry I cant imagine; when Capt. Mercer came for the last Money he informed the Committee that the reason of so large a Demand at that time was to pay for the Provisions which were laid in for a Year, and for the pay of the men to the last of November, and we were then in hopes that what was left would be near sufficient to pay the men that would be left to the last of Janry, and then the Assembly when they met would make such further Provision as they should think proper, if any Prejudice should happen to the Service for want of money before the Assembly meets, it must be charged to those by whose Advice the meeting was delayed so long; however I will call a Committee to meet on Monday the 17th of next month, as I cant possibly do it sooner, and lay your Demands before them, and shall then be ready to pay Mr Kirkpatrick whatever Sum the Committee shall direct. I am Dr Sir Your Affecte Freind and Obedt Servt

John Robinson

